SARA CREEK GOLD CORP. (formerly Uventus Technologies Corp.) 5348 Vegas Drive Las Vegas, NV89108 Symbol: SCGC- OTCBB News Release NAME CHANGE AND FORWARD STOCK SPLIT September 24, 2009 Las Vegas – Sara Creek Gold Crop. (OTCBB: SCGC) (the “Company”) (formerly Uventus Technologies Corp.) is pleased to announce that it has changed its name to Sara Creek Gold Corp. effective September 23, 2009 with the Nevada Secretary of State’s office.In addition, effective September 23, 2009, the Company has effected a fifteen (15) for one (1) forward stock split of its authorized and issued and outstanding common stock.As a result, the Company’s authorized capital has increased from 50,000,000 shares of common stock with a par value of $0.001 to 750,000,000 shares of common stock with a par value of $0.001, and correspondingly its issued and outstanding capital increases from 2,980,000 shares of common stock to 44,700,000 shares of common stock. The name change and forward stock split became effective with FINRA’s Over-the-Counter Bulletin Board at the opening for trading on September 24, 2009 under the new stock symbol “SCGC”.The Company’s new CUSIP number is 80310R 107. On behalf of the Board of Directors, Sara Creek Gold Corp. Jean Pomerleau
